                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

COOK LOGISTICS, LLC,
a Wisconsin limited liability company,
individually and as assignee of HITEC
POWER PROTECTION, INC.,

               Plaintiff,
                                                            Case No. 2019-CV-1620
v.

EQUIPMENT EXPRESS, INC.
a Canadian corporation,

               Defendant.


                                DISCLOSURE STATEMENT


       The undersigned counsel of record for Defendant, Equipment Express, Inc., furnishes the

following disclosure in compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1.

       Equipment Express, Inc. is a Canadian corporation. It has no parent corporation and no

publicly held corporation owning more than 10 percent of its stock. The undersigned attorney is

the only attorney expected to appear in this Court on behalf of Equipment Express, Inc.

       Dated this 14th day of February, 2020.

                                                    WILSON ELSER MOSKOWITZ
                                                    EDELMAN & DICKER LLP
                                                    Attorneys for Equipment Express, Inc.

                                                    /s/ Patricia A. Stone
                                                    Patricia A. Stone
                                                    SBN: 1079285
U.S. POSTAL ADDRESS
740 North Plankinton Avenue
Suite 600
Milwaukee, WI 53203
Phone: 414-276-8816
Fax: 414-276-8819
Email: Patricia.Stone@WilsonElser.com



           Case 2:19-cv-01620-PP Filed 02/14/20 Page 1 of 1 Document 8
